UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. WORLDVEST, INC. (Exact name of registrant as specified in its charter) Florida 333-147529 27-0586475 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 295 Madison Avenue, 12th Floor New York, NY 10017 (Address of principal executive offices) (310) 277-1513 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company þ Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o Noþ As ofMay 27, 2010, there were59,065,317shares outstanding of the registrant’s common stock. WORLDVEST, INC. FORM 10-Q March 31, 2010 INDEX PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Combined Balance Sheets 1 Combined Statements of Operations 2 Combined Statement of Stockholders' (Deficit) 3 Combined Statements of Cash Flows 4 Notes to Combined Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 4. CONTROLS AND PROCEDURES 27 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 28 ITEM 1A. RISK FACTORS 28 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 28 ITEM 4. (REMOVED AND RESERVED) 28 ITEM 5. OTHER INFORMATION 28 ITEM 6. EXHIBITS 28 i PART I. FINANCIAL INFORMATION Item 1. Financial Statements WorldVest, Inc. Combined Balance Sheets March 31, December 31, (Unaudited) Assets Current assets: Cash $ $ Trade receivables - Trade receivables - related party Prepaid expenses Salary advances - Notes receivable Total current assets Property and equipment, net of accumulated depreciation Deferred acquisition costs Total assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Accrued payroll Notes payable - related parties Accrued interest payable - related parties Total current liabilities Total liabilities Commitments and contingencies Stockholders' (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, 5,000,000 and no shares issued and outstanding as of March 31, 2010 and December 31, 2009 Common stock, $0.001 par value, 100,000,000 shares authorized, 59,065,317 and 58,979,592 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Common stock payable Accumulated (deficit) ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See Accompanying Notes to Combined Financial Statements 1 WorldVest, Inc. Combined Statements of Operations Unaudited For the three months ended March 31, (Restated) Revenue Consulting revenue $ $ Consulting revenue - related party Total Revenue $ Expenses: Rent expense Executive management compensation - General and administrative expenses Depreciation expense Total expenses Net operating income (loss) ) Other income/(expense) Other income - Interest expense - related parties ) ) Total other income/(expense) ) ) Net income (loss) before provision for income taxes ) Provision for income taxes - - Net income (loss) $ $ ) Weighted average number of common shares outstanding - basic and fully diluted Net Income (loss) per common share - basic and fully diluted $ $ ) See Accompanying Notes to Combined Financial Statements 2 WorldVest, Inc. Combined Statement of Stockholders' (Deficit) Common Deficit Stock Accumulated Additional Issued for Common During Total Common Shares Preferred Shares Paid-In Prepaid Stock Development Stockholders' Shares Amount Shares Amount Capital Services Payable Stage (Deficit) Balance, December 31, 2009 $ $ - $ ) ) Issuance of stock for payment of common stock payable on March 24, 2010. 85 ) - Issuance of stock for preferred stock dividend on March 31, 2010 ) - Net Income for the three months ended March 31, 2010. Balance, March 31, 2010 (Unaudited) $ - $ $ ) $ ) See Accompanying Notes to Combined Financial Statements 3 WorldVest, Inc. Combined Statements of Cash Flows Unaudited For the three months ended March 31, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net Profit (loss) $ $ ) Adjustments to reconcile net (loss) to net cash used in operating activities: Depreciation expense Changes in operating assets and liabilities: (Increase) in accounts receivable - ) (Increase) in deferred acquistion costs - ) (Increase) in securities - ) (Increase) in employee advances - (Increase) in trade receivables ) - (Increase) in trade receivables - related party ) Increase in cash overdraft - Increase in accounts payable Increase in accrued payroll and payroll taxes Increase in accrued interest payable - related party Net cash (used) in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Fixed Assets - ) Proceeds for notes receivable - related party ) Net cash (used) by investingactivities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable - related party Payments on notes payable - related party ) - Net cash provided by financing activities NET CHANGE IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ SUPPLEMENTAL INFORMATION: Interest Paid - - Income Taxes Paid - - See Accompanying Notes to Combined Financial Statements 4 WorldVest, Inc. Notes to Combined Financial Statements (Unaudited) Note 1: Description of Business and Summary of Significant Accounting Policies Description of Business WorldVest, Inc. (hereafter “WorldVest” or the “Company”) was organized September 17, 2007, under the laws of the State of Florida, under the name Catalyst Ventures Incorporated.The Company filed for a name change on July 2, 2009, and is now known as WorldVest, Inc.The Company is authorized to issue 100,000,000 shares of common stock, par value $0.001, and 10,000,000 share of preferred stock, par value $0.001. The business of the Company is to grow as a global merchant bank that offers traditional investment banking, asset management and advisory services, as well as direct investments as a principal in select high-growth transactions on a global basis.Recognizing the disconnect that exists between the needs of companies and the limitations of traditional investment banking, private equity, and venture capital institutions, WorldVest seeks to set a new standard, emerging as a partner and solution provider where one did not previously exist. Basis of Presentation The financial statements of the Company have been prepared in accordance with the accounting principles generally accepted in the United States of America (“GAAP”).Management has included all nominal recurring adjustments considered necessary to give a fair presentation of operating results for the periods presented.Interim results are not necessarily indicative results for a full year.The information included in this Form 10-Q should be read in conjunction with information included in the 2009 annual report filed on Form 10-K. Principles of Combination Financial Accounting Standards Board (“FASB”) ASC 805, “Business Combinations” ASC 805 a “business combination” excludes transfers of net assets or exchanges of equity interests between entities under common control. ASC 805 also states that transfers of net assets or exchanges of equity interests between entities under common control should be accounted for similar to the pooling-of-interests method (“as-if pooling-of-interests”) in that the entity that receives the net assets or the equity interests initially recognizes the assets and liabilities transferred at their carrying amounts in the accounts of the transferring entity at the date of transfer. Because the Company and WorldVest, LLC and FutureVest were under common control at the time of the acquisitions, the transfer of assets and liabilities of WorldVest, LLC and FutureVest were accounted for at historical cost in a manner similar to a pooling of interests. For financial accounting purposes, the acquisition was viewed as a change in reporting entity and, as a result, required restatement of the Company’s financial statements for all periods subsequent to June 18, 2009, the date of the Transaction and the date at which common control of the Company and WorldVest, LLC and FutureVest by WorldVest, Inc. commenced. Accordingly, the Company’s combined balance sheet as of March 31, 2010 and March 31, 2009, and the combined statement of operations, combined statement of stockholders’ deficit and combined statement of cash flows for the quarter ended March 31, 2010 and for the period from September 17, 2007 through March 31, 2010 include WorldVest, Inc., WorldVest, LLC and FutureVest. Business Combinations On June 18, 2009, the Company acquired the Global Banking & Advisory assets of WorldVest Equity, Inc., a related-party entity, for $6 million, subject to certain post-closing adjustments. The purchase price consisted of a convertible debenture of $6 million. As described above, since WorldVest, Inc. was under control of WorldVest Equity, Inc. at the time of the asset acquisitions, the transfer of assets and liabilities of WorldVest, LLC and FutureVest were accounted for at historical cost in a manner similar to a pooling of interests. The $6 million of convertible debentures paid to WorldVest Equity, Inc., a related party, for 100% of the Banking & Advisory assets was treated as dividend and recorded to retained earnings.In “as-if pooling-of-interests” accounting, financial statements of the previously separate companies for periods under common control prior to the combination are restated on a combined basis to furnish comparative information. At June 30, 2009, the WorldVest, LLC assets added $924,447 of total assets and FutureVest added $114,740 of total assets.For the period from January 1, 2009 through December 31, 2009, WorldVest, LLC assets added revenue and net loss of $28,439 and $641,557, respectively. 5 WorldVest, Inc. Notes to Combined Financial Statements (Unaudited) Note 1: Description of Business and Summary of Significant Accounting Policies (Continued) Summary of Restatement Adjustments for Business Combinations The restatement in this Form 10Q principally reflects the addition and combination of the acquisition of WorldVest, LLC assets and FutureVest Management (Shengyang) Co., Ltd. Statement of Operations For the three months ended March 31, 2009 As Reported Adjustments As Restated Revenue Consulting revenue $
